PER CURIAM.
The final judgment of dissolution is affirmed in all respects except as to the provision of paragraph 16 that the wife be designated as beneficiary of the husband’s life insurance. See Sobelman v. Sobelman, 490 So.2d 225 (Fla. 2d DCA 1986); McClung v. McClung, 465 So.2d 637 (Fla. 2d DCA 1985); Stith v. Stith, 384 So.2d 317 (Fla. 2d DCA 1980).
We remand to the trial court to strike that portion of paragraph 16 applicable to the wife or to make findings of fact and amend the final judgment so that the life insurance award meets the requirements of section 61.08(3), Florida Statutes (1985) and the above cases.
*90AFFIRMED, IN PART, REVERSED IN PART and REMANDED.
DOWNEY, GUNTHER and STONE, JJ., concur.1